Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. Al. (US 20160027918 A1 hereinafter Kim) and further in view of Shimamune et. Al. (US 20060138398 A1 hereinafter Shimamune) and still further in view of Chiang et. Al. (US 20130113027 A1 hereinafter Chiang).

Regarding claim 1, Kim teaches in Figs. 1-3D with associated text semiconductor structure, comprising: 
a gate structure (140 and 220) having a gate dielectric layer 140 over a first fin structure ACT (paragraph [0048] ACT protrudes from a base 110 and has a greater length than it’s width which is confined by 130 and so is interpreted to be a fin structure Figs. 1 and 3C the claim would not necessarily require the device to be a FinFET), wherein the gate dielectric layer has a thickness along a direction that is substantially perpendicular to a top surface of the first fin structure (Fig. 3C and 3D);
a first source/drain structure (180 and 190) in the first fin structure and adjacent to the gate structure (Fig. 3D), wherein the first source/drain structure comprises: 
a first epitaxial layer 182 in contact with the top surface of the first fin structure; and 
a second epitaxial layer (184 and/or 186) over the first epitaxial layer and extending above a bottom surface of the gate dielectric layer (paragraph [0055], Figs. 1 and 3D); and 
a contact structure 244 extending into the first source/drain structure (paragraph [0059], Fig. 3D), 
wherein the top surface of the first fin structure is between a top surface and a bottom surface of the first source/drain structure (Fig. 3D); 
a silicide layer 230 formed in the opening (paragraph [0060]), and 
wherein the first source/drain structure has a raised height between the top surface of the first fin structure and the top surface of the first source/drain structure (Fig. 3D).
	Kim does not specify a ratio of the raised height to the thickness of the gate dielectric layer is in a range from about 1 to about 20 however Kim depicts in Fig. 3D the ratio being in a range from about 1 to about 20.
	Shimamune discloses in Fig. 8D with associated text a raised height (Y1+YS) is 0 to 50 nm (Y1 is 0 to 30 nm (paragraph [0127] and YS is 0 to 20 nm paragraph [0119]) a thickness of a gate dielectric layer 12 similar to that of Kim is 1.2 nm so that a ratio of the raised height to the thickness of the gate dielectric layer is in a range from about 0 to about 42 and so envisions a ratio of the raised height to the thickness of the gate dielectric layer is in a range from about 1 to about 20.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the raised height and thickness of the gate dielectric layer of Kim similar to that taught by Shimamune because according to Shimamune  by using such a structure it becomes possible to suppress the effect of canceling the uniaxial compressive stress (paragraph [0128]), furthermore in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Kim in view of Shimamune still does not specify a thickness of the silicide layer is measured in the direction that is substantially perpendicular to a top surface of the first fin structure, the thickness of the silicide layer at a center of the silicide layer is greater than the thickness of the silicide layer at an edge of the silicide layer.
	Chiang teaches in Fig. 8 with associated text a thickness of a silicide layer 334 similar to that of Kim is measured in the direction that is substantially perpendicular to a top surface of an active structure 300, the thickness of the silicide layer at a center of the silicide layer is greater than the thickness of the silicide layer at an edge of the silicide layer (Fig. 8, paragraph [0024]) so that by forming the silicide region of Kim in view of Shimamune to have a structure similar to that of Chiang a thickness of the silicide layer is measured in the direction that is substantially perpendicular to a top surface of the first fin structure, the thickness of the silicide layer at a center of the silicide layer would be greater than the thickness of the silicide layer at an edge of the silicide layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the silicide region of Kim in view of Shimamune to have a shape similar to that taught by Chiang because according to Chiang  when forming the metal layer on the epitaxial layer 322, the metal layer is not easy to form near the sidewalls of the contact hole 332, resulting in the subsequently formed silicide layer 334 having a "middle-thick" and "peripheral-thin" structure. That is, the thickness of the silicide layer 334 in the middle is greater than that in the peripheral. Besides, the silicide layer 334 further includes a curved top surface 334a and a curved bottom surface 334b, which are bending toward the substrate 300, leading to a "smile structure" (paragraph [0024]), furthermore it would have been obvious to one of ordinary skill in the art, in view of the teachings of Chiang to use such a structure for the silicide layer, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to include a silicide layer with the claimed structure with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

Regarding claim 7, Kim teaches the first epitaxial layer comprises a silicon germanium epitaxial layer with a germanium atomic % in a range from about 0% to about 40% (paragraph [0056]).
Kim does not specify a boron dopant concentration in a range from about 5x1019 atoms/cm3 to about 1x1021 atoms/cm3, and a thickness in a range from greater than 0 to about 60 nm however Kim does teach a boron dopant concentration and a thickness in the first epitaxial layer may be adjusted and varied paragraph [0056]).  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the boron dopant concentration in a range from about 5x1019 atoms/cm3 to about 1x1021 atoms/cm3, and a thickness in a range from greater than 0 to about 60 nm with routine experiment and optimization. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 8, Kim teaches the second epitaxial layer comprises a silicon germanium epitaxial layer with a germanium atomic % in a range from about 20% to about 80% (184 is 25 to 50 % paragraph [0056]).
Kim does not specify a boron dopant concentration in a range from about 1x1020 atoms/cm3 to about 3x1021 atoms/cm3, and a thickness in a range from greater than 0 nm to about 60 nm however Kim does teach a boron dopant concentration and a thickness in the second epitaxial layer may be adjusted and varied paragraph [0056]).  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the boron dopant concentration in a range from about 5x1019 atoms/cm3 to about 1x1021 atoms/cm3, and a thickness in a range from greater than 0 to about 60 nm with routine experiment and optimization. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

	Regarding claim 9, Kim teaches the second epitaxial layer comprises the first source/drain structure comprises: a capping epitaxial layer (388 and/or 390) over the second epitaxial layer, wherein the epitaxial capping layer comprises a silicon germanium epitaxial layer (paragraph [0056]).
Kim does not specify a germanium atomic % in a range from about 0% and 40%, a boron dopant concentration in a range from about 1x1020 atoms/cm3 to about 3x1021 atoms/cm3, and a thickness in a range from greater than 0 nm to about 60 nm however Kim does teach a germanium atomic % in a range from about 0% and 50% and therefore envision 10 to 40 % and teaches a boron dopant concentration and a thickness in the second epitaxial layer may be adjusted and varied paragraph [0056]).  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set a germanium atomic % in a range from about 0% and 40%, a boron dopant concentration in a range from about 1x1020 atoms/cm3 to about 3x1021 atoms/cm3, and a thickness in a range from greater than 0 nm to about 60 nm with routine experiment and optimization. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 10, Kim teaches a bottommost point of the epitaxial capping layer is level with a surface of a CESL (170 and 200) which interfaces a top surface of the fin structure (Fig. 3D).

Regarding claim 21, Kim in view of Shimamune and Chiang teaches an interface between the second epitaxial layer and the silicide layer is curved (Chiang Fig. 8, paragraph [0015]).

Claims 1, 5-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. Al. (US 20150035023 A1 hereinafter Kim023) and further in view of Shimamune and still further in view of Chiang.

Regarding claim 1, Kim023 teaches in Figs. 13B, 14 and 15 with associated text 1 semiconductor structure, comprising: 
a gate structure 149 having a gate dielectric layer 145 over a first fin structure F31, wherein the gate dielectric layer has a thickness along a direction that is substantially perpendicular to a top surface of the first fin structure (Fig. 15);
a first source/drain structure (21,220-1 and 29) in the first fin structure and adjacent to the gate structure (Figs. 13B and 15), wherein the first source/drain structure comprises: 
a first epitaxial layer 21 in contact with the top surface of the first fin structure; and 
a second epitaxial layer (220-1 and/or 29) over the first epitaxial layer and extending above a bottom surface of the gate dielectric layer (Figs. 13B and 15); and 
a contact structure 287 extending into the first source/drain structure, 
a silicide layer 183 formed in the opening (Fig. 3, paragraph [0103]),
wherein the top surface of the first fin structure is between a top surface and a bottom surface of the first source/drain structure (Fig. 15), and 
wherein the first source/drain structure has a raised height between the top surface of the first fin structure and the top surface of the first source/drain structure (Fig. 15). 
	Kim023 does not specify a ratio of the raised height to the thickness of the gate dielectric layer is in a range from about 1 to about 20 however Kim depicts in Fig. 3D the ratio being in a range from about 1 to about 20.
	Shimamune discloses in Fig. 8D with associated text a raised height (Y1+YS) is 0 to 50 nm (Y1 is 0 to 30 nm (paragraph [0127] and YS is 0 to 20 nm paragraph [0119]) a thickness of a gate dielectric layer 12 similar to that of Kim is 1.2 nm so that a ratio of the raised height to the thickness of the gate dielectric layer is in a range from about 0 to about 42 and so envisions a ratio of the raised height to the thickness of the gate dielectric layer is in a range from about 1 to about 20.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the raised height and thickness of the gate dielectric layer of Kim similar to that taught by Shimamune because according to Shimamune  by using such a structure it becomes possible to suppress the effect of canceling the uniaxial compressive stress (paragraph [0128]), furthermore in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Kim023 in view of Shimamune still does not specify a thickness of the silicide layer is measured in the direction that is substantially perpendicular to a top surface of the first fin structure, the thickness of the silicide layer at a center of the silicide layer is greater than the thickness of the silicide layer at an edge of the silicide layer.
	Chiang teaches in Fig. 8 with associated text a thickness of a silicide layer 334 similar to that of Kim023 is measured in the direction that is substantially perpendicular to a top surface of an active structure 300, the thickness of the silicide layer at a center of the silicide layer is greater than the thickness of the silicide layer at an edge of the silicide layer (Fig. 8, paragraph [0024]) so that by forming the silicide region of Kim023 in view of Shimamune to have a structure similar to that of Chiang a thickness of the silicide layer is measured in the direction that is substantially perpendicular to a top surface of the first fin structure, the thickness of the silicide layer at a center of the silicide layer would be greater than the thickness of the silicide layer at an edge of the silicide layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the silicide region of Kim023 in view of Shimamune to have a shape similar to that taught by Chiang because according to Chiang  when forming the metal layer on the epitaxial layer 322, the metal layer is not easy to form near the sidewalls of the contact hole 332, resulting in the subsequently formed silicide layer 334 having a "middle-thick" and "peripheral-thin" structure. That is, the thickness of the silicide layer 334 in the middle is greater than that in the peripheral. Besides, the silicide layer 334 further includes a curved top surface 334a and a curved bottom surface 334b, which are bending toward the substrate 300, leading to a "smile structure" (paragraph [0024]), furthermore it would have been obvious to one of ordinary skill in the art, in view of the teachings of Chiang to use such a structure for the silicide layer, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to include a silicide layer with the claimed structure with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

Regarding claim 5, Kim023 teaches a second fin structure F32 adjacent to the first fin structure; and a second source/drain (22 and 220-2) structure in the second fin structure, wherein the first source/drain structure and the second source/drain structure are positioned along a direction that is substantially perpendicular to the longitudinal direction of the first fin structure and the second fin structure, wherein the first source/drain structure is separated from the second source/drain structure in a second fin structure adjacent to the first fin structure (Fig. 13B).  

Regarding claim 6, Kim023 teaches an angle formed by a pair of side surfaces of the first source/drain structure is in a range from about 55 to about 180°, 28P20171940US02/0503-B32728D1-US/f/Hsin-Han Chen wherein the pair of side surfaces of the first source/drain structure is positioned on the same side of the first fin structure (side of the fin contacting source/drain structure)  (the angle are shown as being in this range and Kim023 specifies for example they may be rectangles and so have 90 degree angles paragraph [0185]).  

Regarding claim 21, Kim023 in view of Shimamune and Chiang teaches an interface between the second epitaxial layer and the silicide layer is curved (Chiang Fig. 8, paragraph [0015]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Shimamune and Chiang as applied to claim 1 and further in view of Ching et. Al. (US 20170053916 A1 hereinafter Ching).

Regarding claim 2, Kim in view of Shimamune and Chiang teaches the semiconductor structure as claimed in claim 1, further comprising: a glue layer 442 covering a bottom surface and a sidewall surface of the contact structure (Fig. 3D); and a blocking layer encircling a sidewall surface of the glue layer, wherein a bottom surface of the blocking layer is between the top surface of the first fin structure and the top surface of the first source/drain structure.
	Kim does not specify a blocking layer encircling a sidewall surface of the glue layer, wherein a bottom surface of the blocking layer is between the top surface of the first fin structure and the top surface of the first source/drain structure however Kim does teach a bottom surface of the contact of the glue layer is between the top surface of the first fin structure and the top surface of the first source/drain structure (Fig 3D).
	Ching discloses in Fig. 1Q with associated text a semiconductor structure similar to that of Kim in view of Shimamune and  comprising a blocking layer 154a (paragraph [0040]) encircling a sidewall surface of the glue layer (liner or barrier of 162a paragraph [0043] Fig. 1Q), wherein a bottom surface of the blocking layer is between bottom surface of a contact structure162a and a top surface of a first source/drain structure 158a (paragraph [0043]) so that by using such a blocking layer having a bottom surface of the between bottom surface of the contact structure and the top surface of a first source/drain structure of Kim in view of Shimamune the semiconductor structure would comprise a blocking layer encircling a sidewall surface of the glue layer, wherein a bottom surface of the blocking layer is between the top surface of the first fin structure and the top surface of the first source/drain structure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a blocking layer similar to that taught by Ching in the semiconductor structure of Kim in view of Shimamune and Chiang because according to Ching such a structure is formed to prevent gate structure 140 from being damaged and to prevent too much of source/drain structure 134 from being removed during first etching process 152a (paragraph [0046]).

Regarding claim 3, Kim in view of Shimamune, Chiang and Ching teaches the bottom surface of the blocking layer is between the top surface of the first source/drain structure and a bottom surface of the glue layer (bottom of glue layer is at bottom of contact structure Kim Fig. 3D and the bottom surface of the blocking layer is between the top surface of the first source/drain structure and a bottom surface of the contact Ching Fig. 1Q).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Shimamune and Chiang as applied to claim 1 and further in view of Choi et. Al. (US 20180286861 A1 which claims foreign priority to KR 10-2017-0043122 effectively filed 04/3/2017 hereinafter Choi).

Regarding claim 4, Kim in view of Shimamune and Chiang teaches the semiconductor structure as claimed in claim 1, further comprising: a gate spacer 170 on a sidewall of the gate structure; a contact etch stop layer (CESL) 200 over the first source/drain structure and the gate spacer; and a dielectric layer 210 between the CESL and the blocking layer, surrounding the contact structure, wherein the blocking layer and the gate spacer are formed of the same material.	
Kim does not specify the dielectric layer is between the CESL and a blocking layer wherein the blocking layer and the gate spacer are formed of the same material.
	Choi discloses in Fig. 2A with associated text a semiconductor structure similar to that of Kim in view of Shimamune and Chiang comprising a dielectric layer 140 (paragraph [0039]) is between a CESL (ESL) (paragraph [0042]) and a blocking layer CS (paragraph [0046]) (Fig. 2A) wherein the blocking layer and a gate spacer GS are formed of the same material (GS formed of SiCN, SiCON, or SiN paragraph [0039] CS formed of SiCN, SiCON, or SiN paragraph [0087]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the dielectric layer of Kim in view of Shimamune and Chiang between the CESL and a blocking layer wherein the blocking layer and the gate spacer are formed of the same material as taught by Choi because according to Choi in such a structure a semiconductor device, in which a field effect transistor with improved electric characteristics is provided (paragraph [0004]).

Claim 11-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and further in view of Lin et. Al. (US 20160043035 A1 hereinafter Lin).

Regarding claim 11, Kim teaches in Figs. 1-3D with associated text a semiconductor structure, comprising: 
a gate structure (140 and 220) over a first fin structure (ACT surrounded by 130) (paragraph [0048] ACT protrudes from a base 110 and has a greater length than its width which is confined by 130 and so is interpreted to be a fin structure Figs. 1 and 3C the claim would not necessarily require the device to be a FinFET); 
a gate spacer 170 on a sidewall of the gate structure (Fig. 3D, paragraph [0048]);
a source/drain structure (180a and 190) in the first fin structure and adjacent to the gate structure (Figs. 1 and 3D), wherein the source/drain structure comprises: 
a first epitaxial layer 182 over the first fin structure (Figs. 1 and 3D); 
a second epitaxial layer 186 over the first epitaxial layer (paragraph [0055], Figs. 1 and 3D); and 
an epitaxial capping layer (188 and/or 190) over the second epitaxial layer (paragraph [0057], Figs. 1 and 3D); and 
a contact etch stop layer (CESL) 200 over the source/drain structure and the gate spacer (paragraph [0052], Fig. 3D).  
Kim does not specify a bottommost point of the epitaxial capping layer is level with a surface of the CESL which interfaces a top surface of the fin structure however Kim does teach that a bottommost point of the epitaxial capping layer is level with a top surface of the fin structure (Fig. 7D).
Lin teaches in Fig. 7 with associated text a CESL similar to that of Kim interfaces and is level with a top surface of an active region 20 similar to the fin structure of Kim so that by using a similar arrangement for the CESL and fin structure of Kim a bottommost point of the epitaxial capping layer would be level with a surface of the CESL which interfaces a top surface of the fin structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar arrangement for the CESL and fin as that taught by Lin in the semiconductor structure of Kim because according to Lin The etch stop layer 60 is conformally formed over the substrate 20, isolation regions, source/drain epitaxial regions 58, gate spacers 56 and gate electrode 54 (paragraph [0028]), furthermore It would have been obvious to one of ordinary skill in the art, in view of the teachings of Lin, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to make the CESL interface and be level with a top surface of an fin structure with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

Regarding claim 12, Kim teaches a dielectric layer 210 over the CESL, wherein an opening (opening for 240) is formed in the dielectric layer and the epitaxial capping layer without penetrating completely through a thickness of the epitaxial capping layer (Figs. 3B and 3D).  

Regarding claim 13, Kim teaches a blocking layer 242 formed in the opening, wherein a bottom surface of the blocking layer is between a top surface and a bottom surface of the epitaxial capping layer (Figs. 3B and 3D).  

Regarding claim 16, Kim teaches a boron dopant concentration of the source/drain structure is decreased from a center of the source/drain structure to a boundary of the source/drain structure (boron concentration is highest at 186 in the center paragraph [0057], Fig. 1).  

Regarding claim 17, Kim teaches a semiconductor structure, comprising: 
a gate structure (140 and 22) over a first fin structure (ACT surrounded by 130) (paragraph [0048] ACT protrudes from a base 110 and has a greater length than its width which is confined by 130 and so is interpreted to be a fin structure Figs. 1 and 3C the claim would not necessarily require the device to be a FinFET); 
a gate spacer 170 over a sidewall of the gate structure (paragraph [0040], Fig. 3D); 
a source/drain structure (180a and 190) in the first fin structure and adjacent to the gate structure (Figs. 1 and 3D), wherein the source/drain structure comprises: 
a first epitaxial layer 182 over the first fin structure; 
a second epitaxial layer 186 over the first epitaxial layer (paragraph [0055], Figs. 1 and 3D); and 
an epitaxial capping layer (188 and/or 190) over the second epitaxial layer (paragraph [0057], Figs. 1 and 3D); 
a contact etch stop layer (CESL) 200 over the source/drain structure and the gate spacer (paragraph [0052], Fig. 3D), 
wherein the epitaxial capping layer, the CESL, and the first fin structure intersect at a single point; and 
an inter-layer dielectric (ILD) structure 210 over the CESL (paragraph [0048], Fig. 3D), 
wherein an opening (opening for 240) is formed in the ILD structure and the epitaxial capping layer without penetrating completely through a thickness of the epitaxial capping layer (Fig. 1 and 3D).  
Kim does not specify the epitaxial capping layer, the CESL, and the first fin structure intersect at a single point however Kim does teach the epitaxial capping layer and the first fin structure intersect at a single point where the source/drain structure meets the top surface of the fin structure (Fig. 7D see annotated figure below).
Lin teaches in Fig. 7 with associated text a CESL similar to that of Kim intersects with a top surface of an active region 20 (Fig. 7 see annotated Figure below) similar to the fin structure of Kim so that by using a similar arrangement for the CESL and fin structure of Kim so that the epitaxial capping layer, the CESL, and the first fin structure would intersect at a single point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar arrangement for the CESL and fin as that taught by Lin in the semiconductor structure of Kim because according to Lin The etch stop layer 60 is conformally formed over the substrate 20, isolation regions, source/drain epitaxial regions 58, gate spacers 56 and gate electrode 54 (paragraph [0028]), furthermore It would have been obvious to one of ordinary skill in the art, in view of the teachings of Lin, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to make the CESL interface and be level with a top surface of an fin structure with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

    PNG
    media_image1.png
    179
    216
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    161
    249
    media_image2.png
    Greyscale


Regarding claim 18, Kim teaches a blocking layer 244 in the opening, wherein the sidewall of the CESL and the sidewall of the source/drain structure are covered by the blocking layer (Figs. 3B and 3D).  

Regarding claim 19, Kim teaches a bottommost point of the blocking layer is lower than a topmost point of the CESL and higher than a bottommost point of the CESL (Figs. 3B and 3D).  

Regarding claim 20, Kim teaches a bottommost point of the epitaxial capping layer is level with a surface (corner of CESL between gate and drain) of the CESL which interfaces a top surface of the fin structure and is level with a surface of the gate structure which interfaces the top surface of the fin structure (Fig. 3D).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lin as applied to claim 12 and further in view of Kwok et. Al. (US 20150041852 A1 hereinafter Kwok).

Regarding claim 15, Kim in view of Lin teaches the semiconductor structure as claimed in claim 12, further comprising a silicide layer 230 formed in the opening.
Kim does not specify a bottom surface of the silicide layer is between a top surface of the second epitaxial layer and a top surface of the first fin structure however Kim teaches a bottom surface of the silicide layer is below a top surface of the second epitaxial layer 186 and at a similar level to the top surface of the first fin structure.
	Kwok discloses in Fig. 9 with associated text a semiconductor structure similar to that of Kim in view of Lin wherein a bottom surface of the silicide layer is above a top surface of the semiconductor structure similar to the first fin structure of Kim in view of Lin so that by arranging the silicide layer of Kim in view of Lin above a top surface of the first fin structure similarly to Kwok the bottom surface of the silicide layer would be between a top surface of the second epitaxial layer and a top surface of the first fin structure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the silicide layer of Kim in view of Lin above a top surface of the first fin structure similarly to Kwok because according to Kwok by using such a structure the Schottky barrier height between the source/drain silicide regions and the respective underlying piled-up SiGe layers is reduced compared to the barrier height between the source/drain silicide regions and a SiGe layer with a lower germanium percentage, and the contact resistance of the source/drain contact is thus reduced (paragraph [0031]]).

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lin as applied to claim 11 and further in view of Chiang.

Regarding claim 22, Kim in view of Lin teaches the semiconductor structure as claimed in claim 11, further comprising a silicide layer 230 formed in contact with the source/drain structure (Fig. 3D, paragraph [0060]).
	Kim does not specify an interface between the second epitaxial layer and the silicide layer is curved however Kim does teach an interface between the second epitaxial layer and the silicide layer (Fig. 3D).
	Chiang teaches in Fig. 8 with associated text an interface between an epitaxial layer 322 and a silicide layer 334 is curved (Fig. 8, paragraph [0024]) so that by making the silicide layer of Kim in view of Lin to have a similar structure the interface between the second epitaxial layer and the silicide layer would be curved.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the silicide region of Kim in view of Lin to have a shape similar to that taught by Chiang because according to Chiang  when forming the metal layer on the epitaxial layer 322, the metal layer is not easy to form near the sidewalls of the contact hole 332, resulting in the subsequently formed silicide layer 334 having a "middle-thick" and "peripheral-thin" structure. That is, the thickness of the silicide layer 334 in the middle is greater than that in the peripheral. Besides, the silicide layer 334 further includes a curved top surface 334a and a curved bottom surface 334b, which are bending toward the substrate 300, leading to a "smile structure" (paragraph [0015]), furthermore it would have been obvious to one of ordinary skill in the art, in view of the teachings of Chiang to use such a structure for the silicide layer, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods to include a silicide layer with the claimed structure with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-13 and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897